Citation Nr: 1744812	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-35 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from October 1992 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a September 2016 hearing.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for tinnitus has been raised by the record in the December 2012 substantive appeal, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest within one year from service discharge, and is not causally or etiologically related to service. 


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). 

As it pertains to development, the Board is unaware of any relevant evidence not currently associated with the appeal.  Notably, at the hearing, the Veteran mentioned being evaluated by VA for hearing loss for a time period which coincides with his VA Compensation and Pension (C&P) examination report.  The Board also supplemented the record by obtaining an expert opinion from the Veterans Health Administration (VHA) which considered the concept of delayed onset hearing loss.  The examination report obtained, dated June 2017, was provided to the Veteran with an opportunity to submit additional evidence and/or argument.

Service Connection

The Veteran contends that his active service as an airman and in-service acoustic trauma comprised of eight to sixteen hours days of aircraft noise without the regular use of hearing protection resulted in his current level of hearing loss.  Specifically, the Veteran stated that due to his hearing loss, he now he has trouble hearing others, must turn the television to an increased volume, and experiences difficulty hearing his cell phone ring.  The Veteran believes that his hearing loss began in service, as his girlfriend at the time (who is his current wife) had commented on his inability to perceive speech.  Additionally, the Veteran recalls a medic informing him that he had some hearing loss which required further evaluation at his discharge from service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  VA considers sensorineural hearing loss an organic disease of the nervous system, which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  See Veteran Benefit Administration (VBA) Adjudication Manual, M-21, Part. IV.ii.2.B.2.b. 

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 (2016); Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The threshold for normal hearing is from 0 to 20 decibels, and puretone thresholds above 20 decibels may demonstrate hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  However, hearing loss at this level does not equate as being a "disability" for VA purposes.  McKinney, 28 Vet. App. at 24-5.  Specifically, hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss are met, and there is a medically sound basis to attribute post service hearing loss to service, irrespective of any intercurrent causes.  See Hensley.  Therefore, when the testing results at separation from service do not meet the requirements for hearing loss under C.F.R. § 3.385, service connection may still be established by submitting evidence that the current disability is causally related to service.

The Veteran has a current bilateral hearing loss disability per VA standards.  See December 2010 VA examination report.  Additionally, the Veteran's service treatment records are associated with the claims file, and note that at entry and separation from service, his hearing thresholds were considered clinically normal.  Specifically, at separation in June 1996, the Veteran had the following puretone thresholds:


250
256
500
512
1000
1024
2000
2048
3000
2896
4000
4098
6000
6144
8000
8192
RIGHT
XX
0
0
0
10
5
0
XX
LEFT
XX
0
5
0
0
15
5
XX

As such, puretone thresholds did not meet the criteria for a disability at separation, or even abnormal hearing per Hensley.  The Veteran specifically denied ear trouble, and there was no medical comment of decreased hearing acuity.  

Moreover, the Veteran's referenced article on usage of hearing protection in the U.S. Navy and description of in-service acoustic trauma are consistent with his testimony and known circumstances of service, which the Board finds to be credible and competent evidence.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, the dispositive issue on appeal concerns whether there is a causal relationship between the current hearing loss disability and exposure to acoustic trauma. 

In connection with the claim, the Veteran underwent VA examination in December 2010, where the examiner determined that "the medical evidence shows that the [V]eteran discharged from military service with auditory thresholds within normal limits across test frequencies it is therefor[e] determined that the [V]eteran's hearing loss is not due to military service noise exposure."  

The Board sought clarification for this opinion in June 2017, seeking an advisory medical opinion to address the concept of delayed onset hearing loss and whether or not that may have played a role in the Veteran's current disability.  The June 2017 medical opinion affirmed the December 2010 VA examination as the specialist opined that as there was no change in the pre and post-service audiograms, he would assume there is no hearing loss due to service-connected problems.  The specialist explained that he is unaware of any active way to determine if late onset hearing loss may have played a role in future hearing loss, which would be attributable to hearing loss while on active duty, effectively dissociating the Veteran's current hearing loss disability with his active service. 

The specialist added that the Veteran's post-service employment as a postal service worker, painter, and mortgage broker likely did not play a role in his hearing loss disability, due to the lack of occupational noise exposure.  However, the specialist mentioned that age may be a factor, as it is generally deemed normal to experience some degree of hearing loss as one ages. 

The Board finds that the preponderance of the evidence establishes that the Veteran's bilateral hearing loss did not manifest within one year from service discharge, and is not causally or etiologically related to service.  The most probative evidence consists of the in-service audiometric results which reflect puretone thresholds that did not meet the criteria for a disability at separation, or even abnormal hearing per Hensley, and the June 2017 specialist opinion which interpreted the audiometric results in light of the Veteran's perception of decreased hearing acuity in service and consideration of the concept of delayed onset of hearing loss.  The examiner found that the medical literature was unable to assess any degree of hearing loss being attributable to service.

On the other hand, the only evidence capable of substantiating the claim consists of the Veteran's recollection of decreased hearing acuity in service, his recollection of a medic informing him of having "some hearing loss" which should be evaluated, and his own opinion as to a causal relationship between hearing loss and in-service noise exposure.  As for his own opinion of a nexus, the Veteran is not shown to possess the requisite medical training and expertise to speak to the causal relationship between hearing loss and in-service noise exposure.  As for his perception of decreased hearing acuity in service, the Board places greater probative weight on the objective audiometric testing upon service separation which showed normal hearing even under Hensley standards.  As for his recollection of a medic informing him of the presence of "some" hearing loss, the Board notes that this medic's comment is unrecorded and the Board is unaware of the reasoning for such a conclusion.  While having some probative value, this evidence is greatly outweighed by the actual audiometric test results at service separation and the June 2017 VA examiner's opinion interpreting the entirety of the record.  

The Board has also considered the Veteran's perception of the onset of decreased hearing acuity since service as potentially substantiating a claim based upon continuity of symptomatology alone under 38 C.F.R. § 3.303(b).  The audiometric testing conducted at separation noted normal hearing, even under Hensley standards.  There are two competent medical opinions that the Veteran did not manifest hearing loss in service.  In this context, the Veteran's perception of decreased hearing acuity since service does not adequately support a finding of actual sensorineural hearing loss being first manifested in service.  38 C.F.R. § 3.303(b).

In sum, based on the totality of the evidence, with the preponderance of it being against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

ORDER

Entitlement to service connection for bilateral hearing loss is denied. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


